     Case 2:17-cv-00809-JCH-GBW Document 333 Filed 03/25/21 Page 1 of 10




                     IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF NEW MEXICO



CITY OF LAS CRUCES and
DOÑA ANA COUNTY,

       Plaintiffs,

v.                                                      Civ. No. 17‐809 JCH/GBW

UNITED STATES OF AMERICA,
et al.,

       Defendants.



                ORDER GRANTING LEAVE TO DEPOSE PLAINTIFFS

       THIS MATTER comes before the Court on Defendant American Linen Supply of

New Mexico, Inc’s Motion for Leave to Depose Plaintiffs City of Las Cruces and Doña

Ana County Pursuant to Rule 30(b)(6). Doc. 314. Having reviewed the Motion and the

attendant briefing (docs. 322, 329), the Court GRANTS the Motion and permits

Defendant American Linen Supply of New Mexico, Inc. (“American Linen”) to conduct

depositions of both Plaintiffs pursuant to Rule 30(b)(6).

I.     BACKGROUND

       A detailed recounting of the factual and procedural history preceding this

Motion may be found in the Court’s order issued on February 1, 2021. Doc. 304 at 2–6.

The most pertinent facts are as follows: On May 29 and 30, 2019, Plaintiffs’ corporate

representatives were deposed by Defendant United States pursuant to Federal Rule of
    Case 2:17-cv-00809-JCH-GBW Document 333 Filed 03/25/21 Page 2 of 10




Civil Procedure 30(b)(6). Id. at 4. Lead counsel for American Linen consented to the

depositions going forward on those dates despite his unavailability, apparently under

the belief that Plaintiffs had consented to sit for second depositions taken by American

Linen. Id. at 3–4. In August 2019, the parties discussed but evidently did not come to

any firm agreement on conducting (or scope) of any second depositions of Plaintiffs. Id.

at 4–5. On August 21, 2019, the case was stayed through July 17, 2020. Id. at 5.

American Linen noticed depositions on Plaintiffs’ corporate representatives on

September 25, 2020. Id. On October 2, 2020, Plaintiffs moved to quash and for a

protective order against these depositions. Id. at 6. Discovery officially closed on

October 9, 2020. Id.

       In the Court’s February 1 order, the Court, inter alia, granted a protective order to

Plaintiffs to prevent the taking of second depositions without the Court’s leave. Id. at

65. The Court held that Rule 30(b)(6) is subject to the limitation on second depositions

expressed in Rule 30(a)(2)(A)(ii). Id. at 13–19. Federal Rule of Civil Procedure

30(a)(2)(A)(ii) requires that a party must seek the Court’s leave before taking a second

deposition, unless the parties have stipulated to it. Because American Linen had not

sought the Court’s leave, the Court held that it could not proceed with the noticed

second depositions. Id. at 28–34. In so holding, the Court rejected American Linen’s

contention that Plaintiffs had stipulated to sitting for second depositions, finding

insufficient evidence that Plaintiffs ever made such a stipulation. Id. at 29. Although


                                             2
      Case 2:17-cv-00809-JCH-GBW Document 333 Filed 03/25/21 Page 3 of 10




the Court granted protective orders, it did so expressly without prejudice to the parties

seeking the Court’s leave to take second depositions. Id. at 34, 65.

       American Linen filed the present Motion on February 16, 2021, seeking the

Court’s leave to take second depositions of Plaintiffs’ corporate representatives. Doc.

314. Plaintiffs filed a response in opposition on March 2, 2021. Doc. 322. American

Linen filed a reply on March 16, 2021. Doc. 329.

       While the dispute over second depositions was ongoing, the Court granted

Plaintiffs leave to file a Second Amended Complaint, which asserts a new theory of

liability against American Linen. Doc. 303. On March 22, 2021, the Court reopened

discovery limited to this new theory of liability. Doc. 332.

II.    LEGAL STANDARDS

      A. Rule 16(b)(4)

       Under Federal Rule of Civil Procedure 16(b)(4), the Court may only modify its

discovery schedule if good cause is shown. See Fed. R. Civ. P. 16(b)(4). Nonetheless,

“total inflexibility is undesirable.” Summer v. Mo. Pac. R.R. Sys., 132 F.3d 599, 604 (10th

Cir. 1997) (citing Hull v. Chevron U.S.A., Inc., 812 F.2d 584, 588 (10th Cir. 1987) and Fed

R. Civ. P. 16 advisory committee’s note). Courts have considered combinations of the

following factors when determining whether a movant has established good cause for

reopening discovery:

       1) whether trial is imminent, 2) whether the request is opposed, 3)
       whether the non‐moving party would be prejudiced, 4) whether the

                                              3
     Case 2:17-cv-00809-JCH-GBW Document 333 Filed 03/25/21 Page 4 of 10




       moving party was diligent in obtaining discovery within the guidelines
       established by the court, 5) the foreseeability of the need for additional
       discovery in light of the time allowed for discovery by the district court,
       and 6) the likelihood that the discovery will lead to relevant evidence.

Smith v. United States, 834 F.2d 166, 169 (10th Cir. 1987).

       In the Tenth Circuit and many of its sister circuits, the movant’s diligence is the

most paramount Smith factor. See, e.g., Gorsuch, Ltd., B.C. v. Wells Fargo Nat’l Bank Ass’n,

771 F.3d 1230, 1240 (10th Cir. 2014); Alioto v. Town of Lisbon, 651 F.3d 715, 720 (7th Cir.

2011); Parker v. Columbia Pictures Indus., 204 F.3d 326, 340 (2d Cir. 2000); Sosa v. Airprint

Sys., Inc., 133 F.3d 1417, 1418 (11th Cir. 1998); Johnson v. Mammoth Recreations, Inc., 975

F.2d 604, 609 (9th Cir. 1992). It “requires the movant to show the ‘scheduling deadlines

cannot be met despite [his] diligent efforts.’” Gorsuch, 771 F.3d at 1240 (quoting Pumpco

v. Schenker Int’l, Inc., 204 F.R.D. 667, 668 (D. Colo. 2018)).

     B. Rule 6(b)

       Rule 6(b) provides the general standard for extending time of “an act [that] may

or must be done within a specified time.” Fed. R. Civ. P 6(b)(1). It reads as follows:

       When an act may or must be done within a specified time, the court may,
       for good cause, extend the time:
         (A) with or without motion or notice if the court acts, or if a request is
              made, before the original time or its extension expires; or
         (B) on motion made after the time has expired if the party failed to act
              because of excusable neglect.

Fed. R. Civ. P. 6(b)(1) (emphasis added). The applicable standard for extension under

Rule 6(b) therefore depends on whether the request is made prior or subsequent to the


                                                4
       Case 2:17-cv-00809-JCH-GBW Document 333 Filed 03/25/21 Page 5 of 10




deadline. In either case, a showing of good cause is required. See Utah Republican Party

v. Herbert, 678 F. App’x 697, 700 (10th Cir. 2017) (unpublished). However, if the request

is made after the deadline has already passed, the moving party must also satisfy the

excusable neglect standard. See id. (citing Lujan v. Nat’l Wildlife Fed’n, 497 U.S. 871, 873

(1990)).

III.    ANALYSIS

        American Linen presents two alternative arguments for granting leave to

conduct second depositions of Plaintiffs’ corporate representatives. Doc. 314. First,

American Linen asks the Court to reconsider its previous finding on whether the parties

stipulated to the second depositions. Id. at 3–5. Second, American Linen contends that

it satisfies the good‐cause and excusable‐neglect standards of Rules 6 and 16. Id. at 6–

12. As the additional materials presented by American Linen do not alter the Court’s

conclusion on the matter, the Court will not change its previous finding regarding the

absence of a stipulation. The Court does find that American Linen has established good

cause and excusable neglect.

       A. Good Cause

        Plaintiffs argue that each Smith factor favors denying American Linen leave to

conduct second 30(b)(6) depositions. Doc. 332 at 4. Their opposition to American

Linen’s request is clear. Additionally, foreseeability is in their favor. The

communications between the parties ought to have alerted American Linen to the fact


                                              5
     Case 2:17-cv-00809-JCH-GBW Document 333 Filed 03/25/21 Page 6 of 10




that Plaintiffs would have objections to the scope of the depositions if not the fact of

them. See, e.g., doc. 247‐5. Accordingly, it was foreseeable to American Linen that these

depositions would engender disputes necessitating additional time and potentially the

Court’s intervention.

        Each of the remaining factors weighs at least slightly in American Linen’s favor.

On the first factor, Plaintiffs contend that trial would be imminent if not for various

challenged actions taken by American Linen. Doc. 322 at 4–5. Suffice it to say that both

sides have caused significant delays in this litigation. Moreover, the Court has

permitted additional discovery on Plaintiffs’ newly‐added theory of liability. In the

end, no trial date has been set in this case – therefore, trial is not imminent.

        Regarding the prejudice to Plaintiffs, the Court takes American Linen’s point that

the need for more than one deposition is not more onerous than should be expected in a

case that has, at one time or another, had no fewer than six unrelated defendants.1 See

doc. 314 at 7. Moreover, the communications between the parties, while not establishing

that Plaintiffs stipulated to second depositions, at least demonstrate that Plaintiffs were

aware as early as May 2019 that American Linen might seek second depositions. See

doc. 256‐1 at 1; doc. 247‐5 at 2; doc. 271‐1 at 2; doc. 256‐3. The fact that American Linen

sought such depositions should not have come as a surprise to Plaintiffs. Finally, the



1Plaintiffs apparently take issue with American Linen referring to “group[s] of defendants.” Doc. 322 at 6
n.15. If the defendants were “ungrouped,” then there have been nine defendants in this case in total,
which rather increases the justification for second depositions.

                                                    6
    Case 2:17-cv-00809-JCH-GBW Document 333 Filed 03/25/21 Page 7 of 10




Court is unpersuaded that it will suffer prejudice especially given that additional

depositions of parties will be required given the reopening of discovery on the matter of

arranger liability. See doc. 332.

       Turning to diligence, Plaintiffs emphasize a lack of diligence overall in American

Linen’s approach to discovery. It is true that the Court has had reason to doubt

American Linen’s diligence in discovery, so much so that it has found cause to impose

sanctions. See generally doc. 304. However, the question for the instant motion is

American Linen’s diligence with respect to taking second depositions of Plaintiffs. As

to this question, the Court is persuaded that American Linen genuinely believed that

Plaintiffs were amenable to second depositions focused on certain topics of particular

interest to American Linen. Thus, the question of diligence must be considered in light

of American Linen’s belief that Plaintiffs would not object to sitting for second

depositions. In this light, American Linen’s failure to adequately participate in the

depositions taken by Defendant United States was not due to a lack of diligence.

Following the first depositions, American Linen did take some steps to schedule second

depositions before the case was stayed. After the stay was lifted, American Linen

noticed the depositions within the discovery deadline consistent with its apparent belief

that the parties had already agreed to them. American Linen was as diligent as the

circumstances (as they appeared to American Linen) required.




                                             7
    Case 2:17-cv-00809-JCH-GBW Document 333 Filed 03/25/21 Page 8 of 10




       Finally, in lieu of developing objections as to the relevance of American Linen’s

proposed topics for the depositions, Plaintiffs direct the Court’s attention to a

spreadsheet summarizing the topics proposed by American Linen in its earlier notices

and cursorily indicating some ground for objecting to each. See doc. 322 at 6; doc. 322‐1.

The Court will not construct Plaintiffs’ arguments for them from the fragmentary

objections contained in this “Analysis.” Based upon its knowledge of the case, the

Court is sufficiently persuaded that relevant evidence is likely to come out of these

depositions.

     B. Excusable Neglect

       Courts apply a four‐factor test for excusable neglect, considering: “(1) the danger

of prejudice; (2) the length of the delay and its potential impact on judicial proceedings;

(3) the reasons for the delay which includes whether it was within the reasonable

control of the party seeking to show excusable neglect; and (4) whether that party acted

in good faith.” Herbert, 678 F. App’x at 701 n.2 (citing Pioneer Inv. Servs. Co. v. Brunswick

Assocs. Ltd. P’ship, 507 U.S. 380, 391 (1993)) (quotation marks omitted).

       Because excusable neglect only comes into play if a deadline has passed, the

length of the delay should be calculated starting from the applicable deadline. Here,

the applicable deadline is the October 9, 2020 discovery deadline that applied before

discovery was reopened on Plaintiffs’ Second Amended Complaint. On that date,

American Linen had already noticed its depositions and the matter was pending before


                                              8
     Case 2:17-cv-00809-JCH-GBW Document 333 Filed 03/25/21 Page 9 of 10




this Court. Because the timing of the Court’s issuance of an order on this matter was

not within American Linen’s control, the only delay that is fairly attributed to American

Linen is the time that passed between the Court’s issuance of its order (doc. 304) and the

filing of the present Motion (doc. 314). The Court permitted the parties fourteen days in

which to file a motion to redepose a party and does not find that the additional day2

American Linen spent drafting the present Motion will have any significant impact on

these proceedings. See doc. 304.

        Prejudice and good faith are also in American Linen’s favor. As previously

discussed, any prejudice to Plaintiffs from American Linen’s belatedness in seeking

these depositions is mitigated by the fact that they have had ample time to anticipate

them. Finally, American Linen’s belief that Plaintiffs had stipulated to second

depositions, whether correct or not, appears to be in good faith. In sum, American

Linen’s failure to timely seek the Court’s leave for second depositions satisfies the

excusable‐neglect standard.

        C. Scope Permitted by Rule 26

        Finally, Plaintiffs briefly argue that the Court should deny American Linen leave

pursuant to Rule 26(b)(2)(C) on the grounds that American Linen’s proposed topics are




2
  The Court notes that its Order required “any party wishing to redepose a party move the Court for
leave to do so within fourteen (14) days of this order.” Doc. 304 at 66. Defendant American Linen’s
motion was filed a day later than this deadline. Nonetheless, as Plaintiffs do not argue for denying the
motion on that basis, the issue will be deemed waived.

                                                     9
      Case 2:17-cv-00809-JCH-GBW Document 333 Filed 03/25/21 Page 10 of 10




unreasonably duplicative and that American Linen had ample opportunity to

participate in Plaintiffs’ first depositions. Doc. 322 at 9–10. As noted previously, the

Court will not draw arguments from the bare objections asserted in the “Analysis”

attached to Plaintiffs’ response, nor will it comb through the evidence cited therein to

assess whether Plaintiffs’ summarized versions of American Linen’s topics are

duplicative. As to whether the depositions conducted by Defendant United States

afforded American Linen ample opportunity to depose Plaintiffs, this assertion is

doubtful considering (i) the substantially different interests of American Linen and the

United States, and (ii) the apparent fact that American Linen’s lead counsel was

unavailable to participate in the first depositions and only consented to proceeding on

the assumption that American Linen would be allowed to conduct second depositions.

IV.     CONCLUSION

        For the foregoing reasons, the Court finds good cause and excusable neglect to

permit American Linen to proceed with conducting second depositions of Plaintiffs.

American Linen’s Motion for Leave to Depose Plaintiffs City of Las Cruces and Doña

Ana County Pursuant to Rule 30(b)(6) (doc. 314) is GRANTED.

        IT IS SO ORDERED.




                                                  _____________________________________
                                                  GREGORY B. WORMUTH
                                                  UNITED STATES MAGISTRATE JUDGE

                                             10
